DECISION
Before this Court is defendant's, Edward D. Pare, Receiver for the Estate of Rhode Island Central Credit Union, Motion for Summary Judgment regarding plaintiff's, Federal National Mortgage Association, entitlement to attorney's fees and costs incurred in bringing this Interpleader action.
On November 28, 1994, this Court conducted a hearing on Defendant's Motion for Summary Judgment. The Court granted said motion and reserved judgment only as to the issue of the propriety of granting fees and costs to the plaintiff.
Rule 22 of the Rhode Island Rules of Civil Procedure, which governs interpleader actions, is silent as to the Court's authority to grant costs and attorney's fees. R.C.P. 22. It is widely recognized, however, that the decision to award costs and counsel fees rests in the sole discretion of this Court. Wright, Miller  Kane, Federal Practice and Procedure: Civil 2d § 1719. Moreover, to protect the integrity of the fund, the court will deny costs and fees to a party who seeks to interplead without sufficient basis for believing that it will be subject to multiple litigations. Id.
In the instant case, since the plaintiff admits that the defendant had priority over all other parties in this action, (Plaintiff's memo at 1), there exists no threat of multiple litigations. Furthermore, had the plaintiff conducted the slightest investigation of the claims upon the fund, it would have concluded that only defendant's claim was meritorious. SeeAetna Life Ins. Co. v. Harley, 365 F. Supp. 1210 (D.C. Ga. 1973). Accordingly, the defendant's Motion for Summary Judgment is granted against the plaintiff for the remaining amount of the surplus proceeds, One Thousand Seventy-Five Dollars ($1,075.00), plus interest.
Counsel shall prepare the appropriate order for entry.